John I. Purtle, Justice, dissenting. I disagree with the majority opinion for the reasons I set out in my dissent in Iberg v. Langston, 286 Ark. 390, 691 S.W.2d 870 (1985). Also, I wish to add to that dissent by quoting from the opinion of this court in Graham v. State, 253 Ark. 462, 486 S.W.2d 678 (1972) where we stated: “So long as the ruling in Furman v. Georgia, supra, is made applicable to this State, we are obliged to reduce appellant’s sentence from death to life imprisonment. . . .” Having recognized that this state had no valid death sentence in 1972, and that the highest penalty was life in prison, we are bound to apply the statute of limitations for first degree murder as stated in Ark. Stat. Ann. § 41-1602 (Repl. 1964). I do not understand by what rationale the majority recognizes we did not have a death penalty in 1972, but implies that the 1976 Criminal Code establishing capital murder relates back to the time when there was no such law. That is ex post facto and completely unacceptable to me. I would grant the writ.